Citation Nr: 1749863	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an effective date earlier than February 1, 2011, for the award of additional compensation for a dependent spouse, M.L.

2. Entitlement to an effective date earlier than September 1, 2010, for the award of additional compensation for a dependent child, S.L., on the basis that she was pursuing a course of instruction at an educational institution approved by VA. 

3. Entitlement to an effective date earlier than March 1, 2011, for the award of additional compensation for a dependent child, C.L., on the basis that she was pursuing a course of instruction at an educational institution approved by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1994.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 notice letter of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which informed the Veteran of changes to his dependency status.  The Veteran filed a Notice of Disagreement (NOD) in March 2011, appealing the effective dates assigned for his dependents. The RO issued a Statement of the Case (SOC) in April 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In February 2012, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file. 

This matter was previously before the Board in May 2014, at which time it was remanded for further development of the record. 



FINDINGS OF FACT

1. An April 1996 rating decision granted service connection for a wrist/forearm disability and granted an increased rating for a knee disability, with a combined evaluation of 30 percent, effective February 1996, making the Veteran eligible to receive compensation for dependents.

2. The Veteran had multiple previous marriages; in pertinent part, he divorced C.G. in April 2006 and married M.L. in March 2009. 

3. On January 25, 2011, the Veteran informed VA of his April 2006 divorce from C.G. and his March 2009 marriage to his current spouse, M.L.

4. The Veteran's daughter, S.L., turned 18 in July 2009; he did not file a claim for payment of additional benefits for a dependent on the basis that she was pursuing a course of instruction at an educational institution approved by VA until January 25, 2011, more than one year after her 18th birthday.  

5. The Veteran's daughter, C.L., turned 18 in February 2011; he filed a claim for payment of additional benefits for a dependent on the basis that she was pursuing a course of instruction at an educational institution approved by VA in January 2011, within one year of her 18th birthday.  


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than February 1, 2011, for the award of additional compensation for a dependent spouse, M.L., have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2017).

2. The criteria for an effective date earlier than September 1, 2010, for the award of additional benefits for S.L. as a dependent on the basis that she was pursuing a course of instruction at an educational institution approved by VA, have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.109, 3.667 (2017).

3. The criteria for an effective date earlier than March 1, 2011, for the award of additional benefits for C.L. as a dependent on the basis that she was pursuing a course of instruction at an educational institution approved by VA, have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.109, 3.667 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the notice and assistance requirements do not apply to claims that turn on statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In this regard, the earlier effective date issues in this case involve the application of law to certain facts, such as the effective date for a combined rating of at least 30 percent and the date that the RO received information needed to award additional compensation for the Veteran's dependent spouse.  These facts are already established by the evidence now of record and are not in dispute.  Collecting additional evidence would not be productive or helpful to the Veteran's appeal.  Thus, because the law as mandated by statute, and not further development of evidence, is dispositive of this appeal, VA's notice and assistance requirements are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 430 (1994).


Earlier Effective Date- Spousal Dependency Allowance

The Veteran is seeking an earlier effective date for the VA recognition of his marriage to his third wife, M.L. 

Historically, and according to the Veteran's January 2011 VA Form 21-686c, the Veteran married his first wife, K.L., in June 1990; they divorced in September 1996.  He married his second wife, C.G., in February 1997; they divorced in April 2006.  Although he did not submit a copy of his divorce papers to VA, he credibly testified that he divorced C.G. in April 2006.  A Certificate of Marriage confirms that he married his current wife, M.L., in March 2009.  

In the February 2011 RO decision on appeal, the RO, inter alia, removed the Veteran's second wife, C.G., from his dependency award, effective May 1, 2006 (i.e., the first day of the month following the month of divorce). See 38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.501 (d)(2).  The Veteran does not disagree with the effective date of this award reduction. 

The February 2011 decision on appeal also added M.L. to the Veteran's dependency award, effective February 1, 2011.  The Veteran disagrees with this date and contends that the effective date should be the date of his remarriage to M.L., i.e., March 2009.  See Hearing Transcript, p. 11. 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption. 38 U.S.C.A. § 5110 (n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award. 38 C.F.R. § 3.401 (b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request. 38 C.F.R. § 3.401 (b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31. 

In the present case, an April 1996 rating decision granted service connection for a wrist/forearm disability and granted an increased rating for a knee disability.  This resulted in a combined disability evaluation of 30 percent, effective from February 26, 1996, which made the Veteran eligible to receive an additional allowance for his dependents.  

An April 1996 letter notified the Veteran that he would be receiving an additional award, effective March 1, 1996, on account of his dependents (i.e., his first wife, K.L., and their children, S.L. and C.L.) and that it was his responsibility to notify VA of any changes in the status of his dependents.  In May and August 1996 letters, the Veteran was again notified that he was receiving additional benefits for his spouse and minor children and that it was his responsibility to notify VA of any changes in his dependents status. 

The Veteran subsequently notified VA in November 1996 of his September 1996 divorce from K.L., and she was removed from his dependency award accordingly.  

In May 1997, the Veteran notified VA of his February 1997 marriage to his second wife, C.G. She was subsequently added to his dependency award, effective March 1, 1997.  

In a June 2004 letter, VA again informed the Veteran that he was responsible for reporting any changes in the number of his dependents.  

The Veteran first informed VA of his April 2006 divorce from C.G. and his March 2009 marriage to his current spouse, M.L., on January 25, 2011. See VA Form 21-686c (Declaration of Status of Dependents).  The February 2011 decision which removed the Veteran's former spouse, C.G., from his compensation, effective May 1, 2006, added the Veteran's current spouse, M.L., to his award, effective February 1, 2011.  

Applying the relevant law to the facts of this case, it is clear that an effective date earlier than February 1, 2011, for the addition of the Veteran's current spouse, M.L., to a VA disability compensation award is not warranted. 

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401 (b), the date of claim is January 25, 2011.  The date dependency arose was March 2009, when the Veteran married M.L.  The effective date of the Veteran's 30 percent evaluation was February 1996.  Pursuant to 38 C.F.R. § 3.31, the date of the Veteran's award for additional compensation for his wife as a dependent was February 1, 2011.  As the law instructs that the effective date for additional compensation for a dependent spouse is the latest of the aforementioned dates, the correct effective date is February 1, 2011. 

In reaching this decision, the Board has carefully reviewed the Veteran's electronic claims file.  This review reveals that the earliest indication of the Veteran's April 2006 divorce from C.G. and March 2009 marriage to M.L. consists of his January 25, 2011 submission of a VA Form 21 686c.  We recognize the Veteran's contentions.  However, the law (38 U.S.C.A. § 5110 and 38 C.F.R. § 3.401) requires actual receipt of notice, and such is not substantiated in the claims file. 

The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations. Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance." Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  

Accordingly, as a recipient of VA benefits, the Veteran has the responsibility to be aware of the rules regarding the conditions of receipt of those benefits.  Since 1996, the Veteran has been notified on no fewer than three occasions that it is his responsibility to notify VA of any changes in the status of his dependents.  During his hearing, the Veteran essentially asserted that he could not be expected to remember this because so much time had passed since the initial receipt of the VA correspondence.  However, the fact that he notified VA in a timely manner of his first divorce and of his second marriage and the June 2004 notice suggests that the Veteran was, in fact, cognizant of the ongoing responsibilities and requirements with respect to notifying VA of any changes in his marital status/dependents.  

In short, the evidence demonstrates that the Veteran is not entitled to the assignment of an effective date prior to February 1, 2011, for an award of additional compensation benefits based on his dependent spouse, M.L.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 

Earlier Effective Dates- Dependent Children, S.L. and C.L. 

The Veteran is seeking earlier effective dates for the VA recognition of his two daughters as dependents on the basis that they were pursuing courses of instruction at educational institutions approved by VA. 

Any Veteran entitled to disability compensation whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a dependent child. See 38 U.S.C.A. 1115; 38 C.F.R. § 3.4 (b)(2). 

The term "child" means a person who is unmarried and-(i) who is under the age of eighteen years; (ii) who, before attaining the age of eighteen years, became permanently incapable of self-support; or (iii) who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution. See 38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57 (a).

Additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667 (a)(1).  

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date. 38 C.F.R. § 3.667(a)(2). 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. 5110; 38 C.F.R. § 3.400. 

In this case, the evidence establishes that the Veteran's daughter, S.L., was born on July [REDACTED], 1991, and that she was added to his dependency award as his minor child effective March 1, 1996.  See Certificate of Birth; see also April 1996 Rating Decision (Establishing a 30 percent combined rating).  The Veteran's other daughter, C.L., was born on February [REDACTED], 1993; she was also added to the Veteran's dependency award as a minor child effective March 1, 1996. 

The April 1996 award notification letter informed the Veteran that S.L. and C.L. would be removed from his dependency award effective July [REDACTED], 2009, and February [REDACTED], 2011, respectively, i.e., the dates of S.L.'s and C.L.'s 18th birthdays.  The Veteran was also informed that VA would consider as dependents unmarried children between the ages of 18 and 23 who were attending an approved school, or unmarried children who were permanently incapable of self-support before age 18.  He was notified that it was his responsibility to notify VA of any changes in the status of his dependents.  

In May and August 1996 letters, the Veteran was again notified that he was receiving additional benefits for his minor children and that it was his responsibility to notify VA of any changes in the status of his dependents. 

The Veteran next submitted a VA Form 21-686c (Declaration of Status of Dependents), received on January 25, 2011, and reported, inter alia, that S.L., who turned 18 on July [REDACTED], 2009, was a fulltime college student, and C.L., who turned 18 on February [REDACTED], 2011, was a fulltime high school student.  The Veteran contemporaneously submitted VA Forms 21-674 (Request for Approval of School Attendance), which confirmed that S.L. had been enrolled as a fulltime college student as of August 23, 2009, and that C.L. was enrolled as a fulltime high school student.  

In the February 2011 decision on appeal, the RO added S.L. to the Veteran's dependency award as a schoolchild, effective September 1, 2010.  The RO also continued dependency benefits for C.L. as a minor child from her 18th birthday (i.e., February [REDACTED], 2011) and changed her status to a schoolchild, effective March 1, 2011.  

In this case, effective dates earlier than September 1, 2010, and March 1, 2011, for the additional allowances of S.L. and C.L., respectively, as dependents pursuing courses of instruction at an educational institution approved by VA, are not warranted.  

With respect to the Veteran's daughter, S.L., who turned 18 on July [REDACTED], 2009, VA law requires a specific claim for additional benefits on the basis of a dependent child who is pursuing a course of instruction at an educational institution approved by VA and provides a time limit for filing such a claim to ensure uninterrupted benefits.  In this case, there is no dispute of fact as to the actual receipt of the claim for additional benefits on that basis.  The date of initial notice was January 25, 2011, which is the same date that all necessary information concerning her school attendance was received. See January 2011 VA Form 21-647.  There is also no dispute that the required information was not provided within one year of the date the Veteran's daughter, S.L., turned 18.  Indeed, S.L. turned 18 years of age on July [REDACTED], 2009.  In order to qualify as a timely claim under 38 C.F.R. § 3.667 (a)(1), the notice should have been provided prior to July [REDACTED], 2010.  However, such notice was not provided until January 2011, which is more than one year after S.L.'s 18th birthday.  

If VA receives a claim for additional benefits based on school attendance one year or more after a child turns 18 (but before age 23), as is the case here, the additional dependency benefits may be paid effective as of the first day of the month following the month school attendance began, as long as VA receives the claim within one year of the date school attendance began. See 38 C.F.R. § 3.667(a)(2)(Emphasis added).  According to the Veteran's hearing testimony, as well as the January 2011 VA Form 21-674, S.L. commenced her sophomore year courses at an approved educational institution in August 2010.  The Veteran's claim was received within one year of this date, in January 2011.  Applying these facts to the law, the correct effective date is September 1, 2010, which is the first day of the calendar month following the month in which the award became effective (i.e., the date upon which her classes commenced). See 38 C.F.R. §§ 3.31, 3.667(a)(2).  An earlier effective date cannot be assigned under these circumstances.  

There is likewise no dispute of the fact as to the actual receipt of the claim for additional benefits on account of the Veteran's other daughter, C.L.  The date of the initial notice was January 25, 2011, which is the same date that all necessary information concerning her school attendance was received. See January 2011 VA Form 21-647.  Because the claim was received within one year of C.L.'s 18th birthday (i.e., February [REDACTED], 2011), the appropriate effective date for additional benefits for C.L. as a dependent school age child is March 1, 2011, i.e., the first of the month following the month in which the award became effective (i.e., the date upon which she turned 18. See 38 C.F.R. § 3.31 (the earliest that the additional award of compensation for a dependent child can occur is the first day of the month following the effective date); see also 38 C.F.R. § 3.667(a)(1).  No earlier effective date can be assigned under these circumstances.  

To the extent that the Veteran has asserted that he was not adequately informed by the RO that his daughters would be removed from his award on their 18th birthdays and/or that he would have to file separate claims for additional benefits on the basis that they were pursuing courses of instruction at an educational institution approved by VA, the Board fully understands the Veteran's concerns.  

However, the Veteran's unawareness of the requirements for filing a specific claim for the benefit sought does not provide a basis under VA law to assign a different effective date.  The benefits payed on the basis of his daughters' dependency as minors are different and distinct from those paid on the basis of their dependency as children pursuing courses of instruction at an educational institution approved by VA.  The law is unambiguous in its requirement that a claim be filed for the benefit on each basis.  As between VA and its claimants, it is the claimant who is in the better position to know of important events in the lives of dependents, such as whether they are or will be attending college.  The law does not require VA to anticipate or assume such events, but specifically requires an application for benefits on that basis with supporting documentation. 

The Board again notes that the Veteran was expressly notified on no fewer than three occasions since the initial award of dependency benefits in 1996 that it was his responsibility to notify VA of any changes in the status of his dependents.  In this regard, as of their 18th birthdays, the benefits provided due to his daughters status as minor children under 38 C.F.R. § 3.57 (a)(1)(i) ended.  Based on their enrollment in educational institutions approved by VA, they then became eligible on a different basis, as a child under the age of 23 pursuing a course of instruction at an educational institution approved by VA under 38 C.F.R. §  3.57 (a)(1)(iii).  This is a definite change in status and is the type of change contemplated by the cited language.

The Board finds it reasonable to expect the Veteran to understand that he must file a separate claim for benefits based on his daughters' college attendance under 38 C.F.R. § 3.57 (a)(1)(iii).  Although the task of reading and understanding the various statutes and regulations governing VA benefits may be daunting, persons dealing with the government are generally charged with knowledge of federal statutes and lawfully promulgated agency regulations, "regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance."  Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).

Based on all of the evidence in this case, the Board finds that there is no dispute as to any fact pertinent to resolution of this appeal, and the appeal must be denied based on a lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than February 1, 2011, for the addition of the Veteran's spouse, M.L., to a VA disability compensation award is denied.

An effective date earlier than September 1, 2010, for the award of additional compensation for a dependent child, S.L., on the basis that she was pursuing a course of instruction at an educational institution approved by VA, is denied.

An effective date earlier than March 1, 2011, for the award of additional compensation for a dependent child, C.L., on the basis that she was pursuing a course of instruction at an educational institution approved by VA, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


